In The 


Court of Appeals


Ninth District of Texas at Beaumont

________________


NO. 09-09-00210-CV

 _____________________


ELLA MARIE MASON, Appellant


V.


NATHANIEL EDWARD MASON, Appellee





On Appeal from the 279th District Court
Jefferson County, Texas

Trial Cause No. F-203,513




MEMORANDUM OPINION

	Ella Marie Mason filed notice of appeal but failed to file a brief.  On September 24,
2009, we notified the parties that the brief had not been filed and warned that failure to file
a brief could result in a dismissal of the appeal for want of prosecution.  Mason did not
request additional time and did not explain the failure.  On November 3, 2009,  we notified
the parties that the appeal would be submitted to the Court without oral argument. See Tex.
R. App. P. 39.8.  In the absence of a brief assigning error for appellate review, we dismiss the
appeal for want of prosecution.  Tex. R. App. P. 38.8(a)(1); Tex. R. App. P. 42.3(b).
	APPEAL DISMISSED.
								___________________________
								      DAVID GAULTNEY									                Justice

Submitted November 24, 2009
Opinion Delivered December 10, 2009

Before Gaultney, Kreger, and Horton, JJ.